      2:20-cv-03062-DCN        Date Filed 11/20/20      Entry Number 43       Page 1 of 4




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

SOUTH CAROLINA COASTAL                      )       C/A No. 2:20-cv-03062-DCN
CONSERVATION LEAGUE, SOUTH                  )
CAROLINA NATIVE PLANT SOCIETY,              )
AMIGOS BRAVOS, NATURAL                      )
RESOURCES DEFENSE COUNCIL,                  )
SAVANNAH RIVERKEEPER, and                   )
WATERKEEPER ALLIANCE,                       )
                                            )       ANSWERS TO LOCAL RULE 26.01
       Plaintiffs,                          )       INTERROGATORIES BY
                                            )       INTERVENOR-DEFENDANT
v.                                          )       NATIONAL HYDROPOWER
                                            )       ASSOCIATION
ANDREW R. WHEELER, in his official          )
capacity as Administrator of the United     )
States Environmental Protection Agency,     )
and the UNITED STATES                       )
ENVIRONMENTAL PROTECTION                    )
AGENCY,                                     )
                                            )
       Defendants.                          )
                                            )

       Intervenor-Defendant National Hydropower Association (“NHA”) makes the following

Answers to Local Rule 26.01 Interrogatories in the above-captioned case.

(A)    State the full name, address, and telephone number of all persons or legal entities who
       may have a subrogation interest in each claim and state the basis and extent of that
       interest.

       Answer: None.

(B)    As to each claim, state whether it should be tried jury or nonjury and why.

       Answer: All claims should be tried nonjury because this case presents a challenge to agency

rulemaking under the Administrative Procedure Act, based upon the record.
      2:20-cv-03062-DCN          Date Filed 11/20/20    Entry Number 43        Page 2 of 4




(C)    State whether the party submitting these responses is a publicly owned company and
       separately identify (1) any parent corporation and any publicly held corporation
       owning ten percent (10%) or more of the party’s stock; (2) each publicly-owned
       company of which it is a parent; and (3) each publicly owned company in which the
       party owns ten percent (10%) or more of the outstanding shares.

       Answer: NHA is not a publicly owned company. Furthermore:

       (1) no parent corporation or publicly held company owns 10% of NHA;

       (2) NHA is not a parent of any publicly owned company; and

       (3) NHA does not own 10% or more shares in any publicly owned company.

(D)    State the basis for asserting the claim in the division in which it was filed (or the basis
       of any challenge to the appropriateness of the division). See Local Civ. Rule 3.01
       (D.S.C.).

       Answer: NHA does not challenge the appropriateness of the division in which this lawsuit

was filed.

(E)    Is this action related in whole or in part to any other matter filed in this district,
       whether civil or criminal? If so, provide (1) a short caption and the full case number
       of the related action; (2) an explanation of how the matters are related; and (3) a
       statement of the status of the related action. Counsel should disclose any cases that
       may be related regardless of whether they are still pending. Whether cases are related
       such that they should be assigned to a single judge will be determined by the clerk of
       court based on a determination of whether the cases arise from the same or identical
       transactions, happenings, or events; involve the identical parties or property; or for
       any other reason would entail substantial duplication of labor if heard by different
       judges.

       Answer: Counsel to NHA has no knowledge of related matters filed in this district.

Plaintiffs have identified in their LR 26.01 Answers to Interrogatories various lawsuits in which

both Plaintiffs and government Defendants are named parties. See, e.g., Dkt. 2 at 2. However, as

government Defendants explained in their own LR 26.01 Answers to Interrogatories, see Dkt. 37

at 3, these matters present separate challenges to unrelated EPA rulemakings. Therefore, Counsel

for NHA provides that there are no related cases in this district, despite Plaintiffs’ contentions

regarding the following cases:

                                              -2-
      2:20-cv-03062-DCN          Date Filed 11/20/20      Entry Number 43        Page 3 of 4




        •   South Carolina Coastal Conservation League v. Wheeler, No. 2:20-cv-01687-DCN
        •   South Carolina Coastal Conservation League v. Wheeler, No. 2:19-cv-03006-DCN
        •   South Carolina Coastal Conservation League v. Pruitt, No. 2:18-cv-00330-DCN

(F)     If the defendant is improperly identified, give the proper identification and state
        whether counsel will accept service of an amended summons and pleading reflecting
        the correct identification.

        Answer: NHA, as Intervenor-Defendant, was not identified in the Complaint. However,

NHA is properly identified in its intervention papers and on this Court’s docket.

(G)     If you contend that some other person or legal entity is, in whole or in part, liable to
        you or the party asserting a claim against you in this matter, identify such person or
        entity and describe the basis of their liability.

        Answer: At this time, NHA has not identified any other person or legal entity that is in part

liable to it or other parties.




                         [SIGNATURE BLOCK ON FOLLOWING PAGE]




                                                -3-
    2:20-cv-03062-DCN        Date Filed 11/20/20      Entry Number 43     Page 4 of 4




      This the 20th day of November, 2020.

                                             Respectfully submitted,

                                              /s/ William J. Farley III
CHARLES SENSIBA                               WILLIAM J. FARLEY III (D.S.C. Bar No. 12004)
*Pro hac vice                                 TROUTMAN PEPPER HAMILTON
TROUTMAN PEPPER HAMILTON                      SANDERS LLP
SANDERS LLP                                   301 S. College Street, 34th Floor
401 9th Street N.W., Suite 1000               Charlotte, NC 28202
Washington, D.C. 20004                        (704) 998-4099
(202) 274-2850                                (704) 998-4051 (fax)
(202) 274-2994 (fax)                          will.farley@troutman.com
charles.sensiba@troutman.com
                                              MISHA TSEYTLIN
ANDREA W. WORTZEL                             *Pro hac vice
*Pro hac vice                                 SEAN T.H. DUTTON
TROUTMAN PEPPER HAMILTON                      *Pro hac vice
SANDERS LLP                                   TROUTMAN PEPPER HAMILTON
1001 Haxall Point, 15th Floor                 SANDERS LLP
Richmond, VA 23219                            227 W. Monroe Street
(804) 697-1406                                Suite 3900
(804) 697-1339 (fax)                          Chicago, IL 60606
andrea.wortzel@troutman.com                   (608) 999-1240
                                              (312) 759-1939 (fax)
                                              misha.tseytlin@troutman.com
                                              sean.dutton@troutman.com




                                             -4-
